Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Action
This is a reissue application filed on 11/8/2019 of US patent 10,240,196, issued on 3/26/2019.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,240,196 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2020 and 4/5/2021 has been considered by the examiner.
Claim Status
Claims 1-17 are original claims.
Claims 18-20 are newly added.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9 and 17 is/are rejected under 35 U.S.C. 102 (a1)(a2) as being anticipated by Shendure et al (US 2013/0203605).
Claim 17 is drawn to a kit comprising the following components: 1) transposase duplexes loaded with an adapter, wherein the adapter comprises duplex region comprising transposase recognition sequence and a 5’ overhang that comprises a first primer sequence; 2) a primer that comprises a random 3’ sequence and a 5’ sequence comprising 2nd primer sequence, or a tail primer comprising a 3’ sequence that hybridizes to an oligo-dN tail and a 5’ sequence comprising a 2nd primer sequence; 3) a forward primer comprising the 1st primer sequence; and nd primer sequence; 5) additional reagents for performing the method of claim 1. 
Shendure et al. disclose a method performing a transpoase-based in vitro shotgun library construction for whole genome bisulfide sequencing that utilizes a double stranded DNA portion of the Tn5 recognition sequence as well as a single stranded DNA overhang containing either adapter sequence 1 or 2 wherein all cytidine are methylated (paragraph [0094]), which meets the limitation of the 1st component.  Shendure et al. disclose that there is two options to add a second adapter, in which one of the option is adding an A-tail and then use a primer containing polyT  and an adapter overhang (see paragraph [0095], lines 5-7), the polyT primer meets the limitation of component 2).  Shendure et al. disclose that PCR and sequencing is then performed (see paragraph [0095], lines 11-13).  Since claim 17 does not recite any specific primer sequence or reagents to perform the claimed method, the primers that anneals to the 1st and 2nd adapter to PCR amplify the fragmented DNA target meets the limitation of component 3) and 4), whereas Nextera buffer and nuclease free water (see paragraph [0261]) meets the limitation of component 5).  Claim 17 is a product claim that does not include any steps to perform the method of claim 1.  Shendure et al. thus disclose every component of the claimed invention.  
Claim 1 is drawn to a method comprising: a) contacting a sample comprising double stranded DNA fragments having an average length of from 150 to 1.5 kb with a plurality of transpoase duplexes each loaded with an adapter to produce adaptor tagged fragments, wherein the adapter comprises a duplex region comprising a transposase recognition sequence and a 5’ overhang region comprise a first primer sequence; b) performing a primer extension reaction on the adapter tagged fragments using a random primer to produce an extension product, wherein the random primer comprises a random 3’ sequence and 5’ sequence comprising a second primer 
Shendure et al. disclose a method performing a transpoase-based in vitro shotgun library construction for whole genome bisulfide sequencing that utilizes a double stranded DNA portion of the Tn5 recognition sequence as well as a single stranded DNA overhang containing either adapter sequence 1 or 2 wherein all cytidine are methylated (paragraph [0094]).  In working example 4, Shendure et al. disclose a modified Tn5 transposase catalyzes fragmentation and adapter incorporation simultaneously (see paragraph [0256]). Shendure et al disclose that the transpoase used in the example is Ez-Tn 5 from Epicentre-illumina with reagents from Nextera HMW buffer (see paragraph [0261], lines 1-5).  According to the product sheet form Nextera DNA preparation kit, Nextera technology employs in vitro transposition to simultaneously fragment and tag DNA in a single tube reaction (tagmentation), which generates fragments from 175-700 bp using high molecular weight buffer (see page 1, 1st col., and page 3, Figure 2 and Table 1).  As such, generating DNA fragments and appending the adapters as disclosed in Shendure meets the limitation of step a) of claims 1. Shendure et al. disclose that there is two options to add a second adapter, 1) by adding an A-tail and then use a primer containing polyT  and an adapter overhang, or by extending a template containing a 3’blocked N6 with a 5’ adapter overhang that will be extended through from the 3’ end of the fragment (see paragraph [0095], lines 5-10), which meets the limitation of step b) of claim 1.  Shendure et al. disclose that PCR is then performed (see paragraph [0095], lines 11-13), which meets the limitation of step c) of claim 1.  

Regarding claim 3, Shendure et al. disclose the PCR reaction is performed 12-15 cycles (see page 22, paragraph [0262], 2nd col., line 10), which meets the limitation of between 2 and 30 linear amplification reactions.  
Regarding claim 4, Shendure et al. disclose the forward primers and reverse primers that comprises sequencing primer sequences (see Figure 36 a & b, and paragraph [0048], line 7 and line 14).
Regarding claim 5, Shendure et al. disclose that said sequencing primer is for sequencing using Illumna HiSeq2000 (see paragraph [0263]), which meets the limitation of next generation sequencing application.
Regarding claim 9, Shendure et al. disclose that sequencing were carried out using Illumina HISeq2000 using customer sequencing primers and subsequently perform read alignment, which meets the limitation of sequencing and assembles sequence reads into contigs (see paragraph [0263]-[0265]).  

1, 17-20 is/are rejected under 35 U.S.C. 102 (a2) as being anticipated by Amorese et al (US 2016/0153039) as evidenced by Nextera DNA prep product sheet.  
Claim 17 and 20 is drawn to a kit comprising the following components: 1) transposase duplexes loaded with an adapter, wherein the adapter comprises duplex region comprising transposase recognition sequence and a 5’ overhang that comprises a first primer sequence; 2) a primer that comprises a random 3’ sequence and a 5’ sequence comprising 2nd primer sequence (claim 17), or a primer that comprises a gene specific 3’ sequence and a 5’ sequence comprising 2nd primer sequence (claim 20); 3) a forward primer comprising the 1st primer sequence; and 4) a reverse primer comprising the 2nd primer sequence; 5) additional reagents for performing the method of claim 1 or 18. 
Amorese et al. disclose a method of enriching target nucleic acid sequences of interest from libraries comprising the fragments of nucleic acid sample appended with adapter sequences at one or both ends, wherein the library are generated by transposon driven method, for example Nextera DNA-sample prep kit from Epicentre (see paragraph [0055], 1st col., lines 1-7, and 2nd col., lines 1-4, and paragraph [0056], lines 1-5). Although Amorese et al. do not specifically states the transpoase duplexes loaded with an adapter that comprises transposase recognition sequence and a 5’ overhang region, the transposase in the Nextera DNA sample kit from Epicentre meets the limitation of component 1 of claims 17 and 20 (see Figure 1 on page 2 of the product sheet from Epicentre Biotechnologies).  Amorese et al. disclose that the libraries comprising the fragments of nucleic acid sample appended with adapter sequences are denatured, and annealed with an oligonucleotide comprises a 3’ target sequence specific portion and a 5’ portion that comprises another adapter, extending the oligonucleotide with a DNA polymerase to generate extension products that comprises 1st or 2nd adapter at one end and 3rd adapter at the nd col., lines 29-33).  Amorese et al. disclose that the oligonucleotide annealed to the nucleic acid fragment may be sequence specific or random primer depending on whether the identify of target sequence is known (see paragraph [0078], lines 1-5, and 13-18), which meets the limitation of component 2) of claims 17 or 20.  Amorese et al. disclose that the one or more oligonucleotide extension products may be amplified with primers complementary to the 1st or 2nd adapter, and a primer complementary to the third adapter (see paragraph [0057], lines 40-44), which meets the limitation of component 3) and 4) of claims 17 and 20.  Nextera buffer from the Nextera DNA preparation kit meets the limitation of component 5) of claims 17 and 20.  Claims 17 and 20 are product claims that does not include any steps to perform the method of claim 1 or 18.  Amorese et al. thus disclose every component of the claims 17 and 20.  
Claims 1 and 18 is drawn to a method comprising: a) contacting a sample comprising double stranded DNA fragments having an average length of from 150 to 1.5 kb with a plurality of transpoase duplexes each loaded with an adapter to produce adaptor tagged fragments, wherein the adapter comprises a duplex region comprising a transposase recognition sequence and a 5’ overhang region comprise a first primer sequence; 2) performing a primer extension reaction on the adapter tagged fragments using a random primer (claim 1) or a gene specific primer (claim 18) to produce an extension product, wherein the gene specific primer comprises a gene-specific 3’ sequence and 5’ sequence comprising a second primer sequence (claim 18), or the random primer comprises a random 3’ sequence and 5’ sequence comprising a second primer sequence (claim 1); c) amplifying the gene-specific primer extension products of b) by PCR using a forward primer comprising the first primer sequence at its 3’ end and a reverse primer comprising the second primer sequence at its 3’ end.  
st col., lines 1-7, and 2nd col., lines 1-4, and paragraph [0056], lines 1-5).  According to the product sheet form Nextera DNA preparation kit, Nextera technology employs in vitro transposition to simultaneously fragment and tag DNA in a single tube reaction (tagmentation), which generates fragments from 175-400 bp (using low molecular weight buffer) or (175-700 bp using high molecular weight buffer) (see page 1, 1st col., and page 3, Figure 2 and Table 1).  As such, generating DNA fragments and appending the adapters using tagmentation procedure meets the limitation of step a) of claims 1 and 18.  Amorese et al. disclose that the libraries comprising the fragments of nucleic acid sample appended with adapter sequences are denatured, and annealed with an oligonucleotide comprises a 3’ target sequence specific portion and a 5’ portion that comprises another adapter, extending the oligonucleotide with a DNA polymerase to generate extension products that comprises 1st or 2nd adapter at one end and 3rd adapter at the other end (see paragraph [0057], 2nd col., lines 29-33).  Amorese et al. disclose that the oligonucleotide annealed to the nucleic acid fragment may be sequence specific or random primer depending on whether the identify of target sequence is known (see paragraph [0078], lines 1-5, and 13-18), which meets the limitation of step b) of claim 1 and 18.  Amorese et al. disclose that the one or more oligonucleotide extension products may be amplified with primers complementary to the 1st or 2nd adapter, and a primer complementary to the third adapter (see paragraph [0057], lines 40-44), which meets the limitation of step c) of claims 1 and 18.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being obvious over Shendure.
The teaching from Shendure et al. is set forth above. 
With regard to claim 6, Shendure et al. teach that barcodes may be incorporated into the target DNA for capturing continuity information. Shendure et al. teach symmetrically tagging nd col., line 4-5).  
However, Shendure et al. does not specifically teach that the barcodes within the adapter or primer is downstream of the first or second sequencing primer. 
It would have been obvious to an ordinary skilled in the art attaching barcodes to transpositioned DNA fragments can identifying sequences of adjacent origin and assemble continuity information based on the barcodes based on the teaching from Shendure. The ordinary skilled in the art would be motivated to have the barcode sequence downstream of the sequencing primer annealing site because barcodes sequence needs to be sequenced to provide identifying information.  The ordinary skilled in the art would have reasonable expectation of success to incorporate the barcode sequences downstream of sequencing primer sequence to the fragmented DNA by using random primer or adapter comprising the barcode sequences downstream of the sequencing primer sequence.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skill in the art at the time the application was filed.
Regarding claim 7, Shendure et al. teach primers that comprises barcodes that is specific to samples in different droplet of emulsion (see paragraph [0021], 2nd col., line 4-5).
Regarding claim 8, Shendure et al. teach that the barcode comprises a degenerate base region derived from a 25 bp degenerate stretch and can be used in silico to link strings of read pairs derived from adjacent transposome insertions (see paragraph [0116]).

10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shendure et al., in view of Kerick et al (BMC Medical Genomics, 2011, Vol. 4: 68, 1-13).
The teaching of Shendure et al. is set forth above.
The method taught by Shendure et al. is directed to massively parallel sequencing of different types of DNA sample, i.e. bacterial genome (see paragraph [0198], line 1-2), and human genome (see paragraph [0261], line 1-2). 
However, Shendure et al. do not specifically mention that the input sample is a clinical sample (claim 10), a bodily fluid (claim 11), blood sample (claim 12), or formalin fixed paraffin embedded sample (claim 13).
Kerick et al. teach cancer results from the accumulation of numerous genetic and epigenetic alterations (see page 1, 2nd col., lines 1-3).  Kerick et al. teach next generation sequencing technologies have been developed to detect the various patterns of mutations and rearrangements in individual cancer genomes revealing the complexity of tumor genetics, and it becomes feasible to describe the complex genetic networks underlying tumors and thus identify pathomechanisms of tumor progression and therapy resistance (page 2, 1st col., lines 1-5).  Kerick et al. teach that sequencing of a cytogenetically normal acute myeloid leukemia genome has revealed eight somatic mutation, whereas complete genome of lung cancer and melanoma cell lines have also be analyzed (see page 2, 1st col., 2nd paragraph).  Kerick et al. teach FFPE tissue samples, which are archived on a routine basis in pathology departments, could provide an excellent source for molecular genetic studies of solid tumor, identifying mutations and rearrangements through sequencing (see page 2, 1st col., lines 1-5, page 4, 2nd col., 3rd paragraph, lines 1-4).  Kerick et al. demonstrates that FFPE material can be sequenced and detecting small nucleotide variation (SNV) in the sample (see Figure 1 and legend).  
. 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shendure et al., in view of Wu et al (International Journal of Food Microbiology, 1995, Vol. 27, pages 161-174).
Claim 14 is drawn to a method comprising: a) contacting a sample comprising double stranded DNA fragments having an average length of from 150 to 1.5 kb with a plurality of transpoase duplexes each loaded with an adapter to produce adaptor tagged fragments, wherein the adapter comprises a duplex region comprising a transposase recognition sequence and a 5’ overhang region comprise a first primer sequence; b) adding an oligo-dN tail to top strand of the adapter-tagged fragments using an enzyme with terminal transferase activity to produce tailed adapter-tagged fragments; c) performing a primer extension reaction on the tailed adapter-tagged 
Shendure et al. disclose a method performing a transpoase-based in vitro shotgun library construction for whole genome bisulfide sequencing that utilizes a double stranded DNA portion of the Tn5 recognition sequence and a single stranded DNA 5’ overhang containing either adapter sequence 1 or 2 (paragraph [0094]).  In working example 4, Shendure et al. disclose a modified Tn5 transposase catalyzes fragmentation and adapter incorporation simultaneously (see paragraph [0256]). Shendure et al disclose that the transpoase used in the example is Ez-Tn 5 from Epicentre-illumina together with reagents such as Nextera HMW buffer (see paragraph [0261], lines 1-5).  According to the product sheet form Nextera DNA preparation kit, Nextera technology employs in vitro transposition to simultaneously fragment and tag DNA in a single tube reaction (tagmentation), which generates fragments from 175-700 bp using high molecular weight buffer (see page 1, 1st col., and page 3, Figure 2 and Table 1).  As such, generating DNA fragments and appending the adapters as disclosed in Shendure meets the limitation of step a) of claims 14. Shendure et al. disclose that there is two options to add a second adapter, 1) by adding an A-tail and then use a primer containing polyT and an adapter overhang, or by extending a template containing a 3’blocked N6 with a 5’ adapter overhang that will be extended through from the 3’ end of the fragment (see paragraph [0095], lines 5-10).  Option 1 meets the limitation of step b) and c) of claim 14, except that Shendure does not teach how the polyA is added to the 
The only difference is that Shendure et al. do not specifically teach how the polyA tail is added to the fragmented DNA in step b).
In a method of asymmetrical PCR amplification, Wu describes adding polyA tail to DNA fragments using terminal deoxynucleotidyl transferase, and subsequence amplification using polydT primer (see page 165, lines 4-8 and last line).  
It would have been obvious to an ordinary skilled in the art adding polyA tail to DNA fragments taught by Shendure may be accomplished by using terminal transferase as demonstrated by Wu et al. The ordinary skilled in the art would have been motivated to use terminal deoxynucleotidyl transferase because it is a simple and straightforward way to add polyA tail to DNA fragment as demonstrated by Wu et al.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.  
Regarding claim 15, Shendure et al. teach sequencing were carried out using Illumina HISeq2000 using customer sequencing primers and subsequently perform read alignment, which meets the limitation of sequencing and assembles sequence reads into contigs (see paragraph [0263]-[0265]).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shendure et al., in view of Wu et al., as applied to claims 14 and 15 above, and further in view of Kerick et al.
Claim 16 is drawn to a method as recited in claim 14, wherein the sample DNA fragment is isolated from FFPE sample.

However, neither reference teaches the sample DNA is isolated from FFPE sample.
The teaching from Kerick et al. is set forth above.
The obviousness of adding polyA tail to DNA fragments using terminal transferase in view of combined teaching from Shendure et al. and Wu et al. has been discussed above.  It would have been obvious to an ordinary skilled in the art that the parallel sequencing method rendered obvious by Shendure et al. and Wu et al. may be applied to clinical samples to determine sequence variation that often found cancer because there is a need to determine the complexity of tumor genetics as suggested by Kerick et al.  The ordinary skilled in the art would be motivated to use FFPE sample to identify genetic or epigenetic variations associated with solid tumor, and readily availability of a large number of patient FFPE sample makes it a good source for sequencing analysis taught by Shendure.  The ordinary skilled in the art would have reasonable expectation of success to isolate DNA from FFPE sample following teaching from Kerick et al., and use it as input DNA in the method rendered obvious by Shendure et al. and Wu et al.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/Primary Examiner, Art Unit 1636  


Conferee:

/Sharon Turner/
Patent Reexamination Specialist, Art Unit 3991



/Jean C. Witz/Supervisory Primary Examiner, Art Unit 3991